 



Exhibit 10.Y
INDEMNIFICATION AGREEMENT
      This Indemnification Agreement (this “Agreement”) is made and delivered
this                     day of                     ,                     , (the
“Effective Date”) by El Paso Corporation (the “Company”), to and for the benefit
of                     (“Participant”).
RECITALS
      WHEREAS, in order to induce Participant to continue as an officer of the
Company (an “Officer”) and/or in the capacity of a fiduciary under certain of
the Company’s employee benefit plans (a “Fiduciary”), the Company is executing
and delivering to Participant this Indemnification Agreement.
      NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company hereby agrees as
follows:
SECTION 1. Right To Indemnification
      If Participant is made a party or is threatened to be made a party to or
is involved (including, without limitation, as a witness) in any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative (hereinafter a “proceeding”), by reason of the fact that he is
or was an Officer and/or Fiduciary or, while an Officer and/or Fiduciary, is or
was serving as an officer, director, employee or agent of any subsidiary of the
Company (or otherwise is or was serving at the request of the Company including
service with respect to any employee benefit plan), whether the basis of such
proceeding is alleged action in an official capacity as an Officer or Fiduciary
or in any other capacity while serving as an Officer and/or Fiduciary, he shall
be indemnified and held harmless by the Company to the fullest extent permitted
by the General Corporation Law of the State of Delaware, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment), or by other applicable law as then in effect, against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts to be paid in settlement) actually and
reasonably incurred or suffered by him in connection therewith and such
indemnification shall continue after Participant has ceased to be an Officer
and/or a Fiduciary and shall inure to the benefit of Participant’s heirs,
executors and administrators; provided, however, that except as provided in
Section 2 of this Agreement with respect to proceedings seeking to enforce
rights to indemnification or to advancement of expenses, the Company shall be
required to indemnify Participant in connection with a proceeding (or part
thereof) initiated by Participant only if such proceeding (or part thereof) was
authorized by the Board of Directors of the Company (the “Board”). The right to
indemnification conferred in this Agreement shall include the right to be paid
by the corporation the reasonable expenses (including attorneys’ fees) incurred
in defending any such proceeding in advance of its final disposition
(hereinafter an “advancement of expenses”); further provided, however, that, if
the General Corporation Law of the State of Delaware requires, an advancement of
expenses incurred by Participant in his capacity as an Officer and/or a
Fiduciary (and not in any other capacity in which service was or is rendered by
Participant while an Officer and/or a Fiduciary, including, without limitation,
service to an employee benefit plan) shall be made only upon delivery to the
Company of an undertaking, if permitted by Federal Law, by or on behalf of
Participant, to repay all amounts so advanced if it shall ultimately be
determined that he is not entitled to be indemnified under this Agreement, or
otherwise, and provided further that except as provided in Section 2 of this
Agreement with respect to proceedings seeking to enforce rights to
indemnification or an advancement of expenses, the Company shall be required to
advance expenses to Participant in connection with a proceeding initiated by him
only if such proceeding was authorized by the Board.



--------------------------------------------------------------------------------



 



SECTION 2. Right To Bring Suit
      If a claim under Section 1 of this Agreement is not paid in full by the
Company (following the final disposition of the proceeding) within sixty
(60) days after a written claim has been received by the Company, except in the
case of a claim for an advancement of expenses, in which case final disposition
of the proceeding is not required and the applicable period shall be twenty
(20) days, Participant may at any time thereafter bring suit against the Company
to recover the unpaid amount of the claim and, to the extent successful in whole
or in material part, Participant shall be entitled to be paid the expense of
prosecuting such suit. Participant shall be presumed to be entitled to
indemnification under this Agreement upon submission of a written claim (and, in
an action brought to enforce a claim for an advancement of expenses, where the
required undertaking, if any is required, has been tendered to the Company), and
thereafter the Company shall have the burden of proof to overcome the
presumption that Participant is not so entitled. Neither the failure of the
Company (including its Board, independent legal counsel, or its stockholders),
to have made a determination prior to the commencement of such suit that
indemnification of Participant is proper in the circumstances, nor an actual
determination by the Company (including its Board, independent legal counsel or
its stockholders) that Participant is not entitled to indemnification, shall be
a defense to the suit or create a presumption that Participant is not so
entitled.
SECTION 3. Nonexclusivity of Rights
      The rights to indemnification and to the advancement of expenses conferred
in this Agreement are in addition to and shall not be exclusive of any other
right Participant may have or hereafter acquire under any statute, provision of
the Restated Certificate of Incorporation of the Company or its By-laws, or
under any other plan, program, arrangement, agreement, vote of stockholders or
disinterested Directors or otherwise.
SECTION 4. Insurance, Contracts and Funding
      The Company may maintain insurance, at its expense, to protect itself and
Participant against any expense, liability or loss, whether or not the Company
would have the power to indemnify Participant against such expense, liability or
loss under the General Corporation Law of the State of Delaware. The Company may
enter into contracts with Participant in furtherance of the provisions of this
Agreement and may create a trust fund, grant a security interest or use other
means (including, without limitation, a letter of credit) to ensure the payment
of such amounts as may be necessary to effect indemnification as provided in
this Agreement. To the extent the Company maintains an insurance policy or
policies providing directors’, officers’ and fiduciaries liability insurance,
Participant shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director, officer or fiduciary.
SECTION 5. Change of Control
      (a) A “Change in Control” shall mean the occurrence of any of the
following:


        (I) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than twenty percent (20%) of (1) the
then-outstanding shares of common stock of the Company (or any other securities
into which such shares of common stock are changed or for which such shares of
common stock are exchanged) (the “Shares”) or (2) the combined voting power of
the Company’s then-outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred pursuant to this
paragraph (I), the acquisition of Shares or Voting Securities in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute a Change in Control.
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or
(B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company (for purposes of this definition, a “Related Entity”), (ii) the
Company or any Related Entity, or (iii) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);



--------------------------------------------------------------------------------



 





        (II) The individuals who, as of the Effective Date, are members of the
board of directors of the Company (the “Incumbent Board”), cease for any reason
to constitute at least a majority of the members of the board of directors of
the Company or, following a Merger (as hereinafter defined), the board of
directors of (x) the corporation resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then-outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (y) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation; provided, however, that, if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of the Plan, be considered a member of the
Incumbent Board; and provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the board of directors of the
Company (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Proxy Contest; or           (III) The consummation of:



        (i) A merger, consolidation or reorganization (1) with or into the
Company or (2) in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger in which:



        (A) the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the Surviving Corporation, if there is no Parent Corporation or (y) if there
is one or more than one Parent Corporation, the ultimate Parent Corporation;    
      (B) the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such Merger constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and          
(C) no Person other than (1) the Company, (2) any Related Entity, or (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or
(4) any Person who, immediately prior to the Merger had Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of twenty percent
(20%) or more of the combined voting power of the outstanding voting securities
or common stock of (x) the Surviving Corporation, if fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly by a
Parent Corporation, or (y) if there is one or more than one Parent Corporation,
the ultimate Parent Corporation;



        (ii) A complete liquidation or dissolution of the Company; or          
(iii) The sale or other disposition of all or substantially all of the assets of
the Company and its subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity, (y) a transfer under conditions that would
constitute a Non-Control Transaction, with the disposition of assets being
regarded as a Merger for this purpose or (z) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).



  Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided, that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting



--------------------------------------------------------------------------------



 



  Securities by the Company and, after such share acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional Shares or
Voting Securities and such Beneficial Ownership increases the percentage of the
then outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

      (b) Change in Control of the Company. The Company agrees that if there is
a Change in Control of the Company, then with respect to all matters thereafter
arising concerning the rights of Participant to indemnity payments and expense
advances under this Agreement, any other agreements, the Restated Certificate of
Incorporation or the By-laws now or hereafter in effect relating to a
proceeding, the Company shall seek legal advice only from special independent
counsel selected by Participant and approved by the Company (which approval
shall not be unreasonably withheld), and who has not otherwise performed
services for the Company (other than in connection with such matters) or
Participant. In the event that Participant and the Company are unable to agree
on the selection of the special independent counsel, such special independent
counsel shall be selected by lot from among at least five law firms in New York
City, New York or Houston, Texas selected by Participant, each having no less
than 50 partners. Such selection shall be made in the presence of Participant
(and his legal counsel or either of them, as Participant may elect). Such
special independent counsel, among other things, shall determine whether and to
what extent the Participant would be permitted to be indemnified under
applicable law and shall render its written opinion to the Company and
Participant to such effect.
      The Company agrees to pay the reasonable fees of the special independent
counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
SECTION 6. No Modification
      No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. Any waiver to this agreement shall be in
writing.
SECTION 7. Subrogation
      In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Participant, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
SECTION 8. No Duplication of Payments
      The Company shall not be liable under this Agreement to make any payment
in connection with any proceeding against Participant to the extent Participant
has otherwise actually received payment (under any insurance policy or
otherwise) of the amounts otherwise indemnifiable hereunder.
SECTION 9. Notification and Defense of Proceedings
      Participant agrees that he will use all reasonable efforts to notify the
Company promptly after receipt by Participant of notice of the commencement of
any proceeding if he anticipates that a request for indemnification in respect
thereof is to be made against the Company under this Agreement; but failure to
so notify the Company will not relieve the Company from any indemnification or
other obligation or liability which it may have to Participant. With respect to
any such proceeding as to which Participant notifies the Company of the
commencement thereof:


        (a) the Company will be entitled to participate therein at its own
expense; and           (b) except as otherwise provided below, to the extent
that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
satisfactory to Participant. After notice from the Company to Participant of its
election to assume the defense thereof, the Company will not be liable to
Participant under this Agreement for any legal or



--------------------------------------------------------------------------------



 



  other expenses subsequently incurred by Participant in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. Participant shall have the right to employ its counsel in such
proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Participant unless (i) the employment of counsel by Participant has been
authorized by the Company, (ii) Participant shall have reasonably concluded that
there may be a conflict of interest between the Company and Participant in the
conduct of the defense of such proceeding or (iii) the Company shall not in fact
have employed counsel to assume the defense of such proceeding, in each of which
cases the fees and expenses of counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any proceeding
brought by or on behalf of the Company or as to which Participant shall have
made the conclusion provided for in clause (ii) of this subsection 9(b).    
      (c) The Company shall not be liable to indemnify Participant under this
Agreement for any amounts paid in settlement of any proceeding effected by
Participant without the Company’s prior written consent. The Company shall not
settle any proceeding in any manner which would impose any penalty or limitation
on Participant without Participant’s prior written consent. Neither the Company
nor Participant will unreasonably withhold their consent to any proposed
settlement.

SECTION 10. No Presumptions
      For purposes of this Agreement, the termination of any proceeding against
Participant by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Participant did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Company to have made a determination as to whether
Participant has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Company that Participant has not met
such standard of conduct or did not have such belief, prior to the commencement
of legal proceedings by Participant to secure a judicial determination that
Participant should be indemnified under applicable law shall be a defense to
Participant’s claim for indemnification or create a presumption that Participant
has not met any particular standard of conduct or did not have any particular
belief.
SECTION 11. Acknowledgment of Reliance
      The Company acknowledges that Participant is relying on this Agreement and
the promises and agreements of the Company herein in continuing his service as
an Officer and/or a Fiduciary and in agreeing to undertake and in undertaking
his responsibilities, duties and services to and for the Company in connection
therewith.
SECTION 12. Miscellaneous
      This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. Each provision hereof is intended to be severable
and the invalidity or illegality of any portion of this Agreement shall not
affect the validity or legality of the remainder.
      Executed as an instrument under seal as of the day and year first above
written.


  EL PASO CORPORATION



  By: 

 
 
  Name: Douglas L. Foshee

  Title: President & Chief Executive Officer

  Hereunto duly authorized



--------------------------------------------------------------------------------



 



Schedule A
OFFICER AND PLAN FIDUCIARY INDEMNIFICATION AGREEMENTS
      1. Officers

      Name   Effective Date      
a. Douglas L. Foshee
  December 17, 2004
b. Robert W. Baker
  December 17, 2004
c. Stephen C. Beasley
  August 4, 2005
d. Jeffrey I. Beason
  December 17, 2004
e. James J. Cleary
  August 4, 2005
f. Gregory G. Gruber
  August 4, 2005
g. David M. Leland
  August 4, 2005
h. Daniel B. Martin
  August 4, 2005
i. Susan B. Ortenstone
  December 17, 2004
j. D. Dwight Scott
  December 17, 2004
k. John W. Somerhalder II
  December 17, 2004
l. Lisa A. Stewart
  December 17, 2004
m. John R. Sult
  December 1, 2005
n. Gene T. Waguespack
  August 4, 2005
o. James C. Yardley
  August 4, 2005

      2. Plan Fiduciaries — Plan fiduciaries who are not officers listed above.